FINAL OFFICE ACTION
This application has been assigned or remains assigned to Technology Center 1700,  Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number (571)-273-8300.   

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d).  All of the CERTIFIED copies of the priority documents have been received in this national stage application from the International Bureau (PCT Rule 17.2(a)).


Specification
The revised abstract is approved.
The title of the invention is approved
Claim Rejections - 35 U.S.C. § 112(b)
Withdrawn.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The terms used in this respect are given their broadest reasonable interpretation in their ordinary usage in context as they would be understood by one of ordinary skill in the art, in light of the written description in the specification, including the drawings, without reading into the claim any disclosed limitation or particular embodiment. See, e.g., In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004); In re Hyatt, 211 F.3d 1367, 1372 (Fed. Cir. 2000); In re Morris, 127 F.3d 1048, 1054-55 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989).
The Examiner interprets claims as broadly as reasonable in view of the specification, but does not read limitations from the specification into a claim. Elekta Instr. S.A.v.O.U.R. Sci. Int'l, Inc., 214 F.3d 1302, 1307 (Fed. Cir. 2000). "A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference." Verdegaal Bros. Inc. v. Union Oil Co. of California, 814 F.2d 628, 631 (Fed. Cir. 1987). 

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103. "The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness."  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references). See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).  See MPEP 2112.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102  that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Porter (US 3938783) for the same reasons expressed in the last office action mailed 21 SEP 2021.  

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hensen et al. (US 3751015)  for the same reasons expressed in the last office action mailed 21 SEP 2021.  

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over EP 1829660 A2 for the same reasons expressed in the last office action mailed 21 SEP 2021.  


Allowable Subject Matter
None.

Response to Amendment
Applicant's arguments filed 21 MAR 2022 have been fully considered but they are not persuasive.  
Contrary to Applicant’s remarks, each of PORTER, HENSEN et al., and EP 1829660 A2 disclose a shaft rod with blade elements that are arranged on the circumferential surface of the shaft rod and at least in one section extending in the axial direction of the shaft rod, in three rows extending in the axial direction of the worm shaft, wherein this section extending in the axial direction of the worm shaft does not comprise any further blade elements except those arranged in the three rows, wherein i) at least one of the blade elements of at least one other of the both rows is different from one of the blade elements of one of the other rows by being shorter and/or narrower.   As established in the last office action, the broad claims permit, at least in one arbitrarily selected section or region extending in the axial direction of the shaft rod, a selected section of three rows of the blade elements on the shaft rod  meets the claim language.  The arbitrarily selected section or region of blade elements appears in the partial Figures reproduced below.  Various ones of the blade elements in these rows are shorter and/or narrower with respect to each other as explained below.
In response to the arguments, PORTER (Figure 5 reproduced in part below) shows one selected section of three rows 140b, 140c, 140d with blade elements (solid black elements) extending in the axial direction.  These three rows do not include any further blade elements except those arranged in the three rows 140b-140d.  The circular black elements in each row are narrower than the parallelogram shaped black elements.  The white elements are pins in the housing and thus not on the shaft rod.  PORTER thus meet the subject matter prior to section (i) of the claim and meets option (i) of claims 1 and 13.  The language added to the end of claims 1 and 13 appears just in option (ii) in view of “so that the angular distance. . .” which is not required by these claims if meeting option (i).  The solid black double headed arrow represents the axial direction.

[AltContent: rect]
    PNG
    media_image1.png
    508
    139
    media_image1.png
    Greyscale


Likewise, HENSEN et al. (Figure 2 reproduced in part below) shows one selected section of three rows in section “A” with blade elements in this selected section extending in the axial direction.  These three rows do not include any further blade elements except those arranged in the three rows.  The elements 6 are shorter than the elements 5.  HENSEN et al. thus meet the subject matter prior to section (i) of the claim and meets option (i) of claims 1 and 13.  The language added to the end of claims 1 and 13 appears just in option (ii) which is not required by these claims.

[AltContent: rect]
    PNG
    media_image2.png
    379
    127
    media_image2.png
    Greyscale


Moreover, EP 1829660 (Figure 3 reproduced in part below) shows one selected section of three rows with blade elements in this selected section extending in the axial direction.  These three rows do not include any further blade elements except those arranged in the three rows.  The blade elements in the rows are shorter with respect to other blade elements (e.g., blade element 16a is shorter than blade element 16b which is shorter than blade element 16c).  EP ‘660 thus meet the subject matter prior to section (i) of the claim and meets option (i) of claims 1 and 13.  The language added to the end of claims 1 and 13 appears just in option (ii) which is not required by these claims.
[AltContent: ]
    PNG
    media_image3.png
    680
    531
    media_image3.png
    Greyscale





The viscous solid materials discussed on page 10 of the remarks is not germane to the patentability of the recited worm shaft apparatus per MPEP 2115.  A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
The recited oscillating and rotational movement of the worm shaft is not recited in the claims.  Such arguments are of no patentable consequence because it is well settled that features not claimed may not be relied upon in support of patentability.  In re Self, 671 F.2d 1344, 213  USPQ 1 (CCPA 1982).  
	The prior art rejection over WOMER is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
Per Rule 1.116(b)(3):  “An amendment touching the merits of the application or patent under reexamination may be admitted upon a showing of good and sufficient reasons why the amendment is necessary and was not earlier presented.”  Thus, an amendment after final lacking such showing will be denied entry.
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.  ANY RESPONSE FILED AFTER THE MAILING DATE OF THIS FINAL REJECTION WILL BE SUBJECT TO THE PROVISIONS OF MPEP 714.12 AND 714.13 - NO EXCEPTIONS.
The examiner of record follows the interview after-final policy set forth in MPEP 713.09:  
Normally, one interview after final rejection is permitted. However, prior to the interview, the intended purpose and content of the interview [agenda] should be presented briefly, preferably in writing.  Such an interview may be granted if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration.  Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal reconsideration or new search should be denied.  (emphasis added)
	The agenda will be made of record per USPTO policy.

Moreover, any response after-final should be filed under the no-fee required AFCP 2.0 program, if meeting the program requirements, that authorizes additional time for examiners, at their discretion, to search and/or consider responses after final rejection during this late stage of the prosecution.  SEE:  https://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is (571) 272-1139.  The examiner can normally be reached on Monday - Friday.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Written or telephonic status inquiries will not be responded to - see the next section.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        




17 May 2022